          Case 1:18-cv-01405-DAD-EPG Document 4 Filed 10/12/18 Page 1 of 7
 1

 2

 3

 4

 5

 6

 7

 8                                            UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11 JOHN JUDSON , ET AL. ,                                                 No. 1:18−CV−01405−DAD−EPG

12                                    Plaintiff(s),                       ORDER SETTING MANDATORY
                                                                          SCHEDULING CONFERENCE
13                               v.
                                                                          DATE: February 5, 2019
14 PRINSTON PHARMACEUTICAL INC., ET                                       TIME: 10:00 AM
   AL.,                                                                   CTRM: #10 (6th Floor)
15
                   Defendant(s).                                          ERICA P. GROSJEAN
16                                 /                                      U.S. MAGISTRATE JUDGE


17         Rule 16(b)(2) of the Federal Rules of Civil Procedure ("Fed. R. Civ. P.") requires the Court to

18 enter a Scheduling Conference Order within 90 days after any defendant has been served, or 60 days

19 after any defendant has appeared.1 Therefore, it is ordered that all parties attend a formal Scheduling

20 Conference before United States Magistrate Judge Erica P. Grosjean, in Courtroom 10 at the United

21 States Courthouse, 2500 Tulare Street, Fresno, CA 93721.

22         Service of Summons and Complaint

23         The Court is unable to conduct a Scheduling Conference until the defendant has been served

24 with the summons and complaint. Accordingly, the plaintiff shall diligently pursue service of the

25 summons and complaint and dismiss any defendant the plaintiff no longer intends to name in this action.

26 The plaintiff shall promptly file proofs of service of the summons and complaint so the Court has a

27 record of service. Counsel are referred to Fed. R. Civ. P. 4(m), which requires that the complaint

            1This
28                  order will refer to the parties in the singular regardless of the number of parties listed in the complaint.


                                                                   1
          Case 1:18-cv-01405-DAD-EPG Document 4 Filed 10/12/18 Page 2 of 7
 1 be served within 90 days after the complaint is filed. Failure to timely serve the summons and complaint

 2 may result in the imposition of sanctions, including dismissal of unserved defendants.

 3         Plaintiff's counsel shall also serve a copy of this Order on the defendant, or, if identified, on

 4 their counsel, promptly upon receipt of this Order. Thereafter, Plaintiff shall file an appropriate proof

 5 of such service with the Court, in compliance with Rule 135(a) of the Local Rules for the Eastern

 6 District of California.

 7         Appearance at Scheduling Conference

 8         Attendance at the Scheduling Conference is mandatory for all parties. Parties may appear by

 9 their counsel, if represented. If a party is not represented by counsel, they must appear personally at

10 the Scheduling Conference. Telephonic appearances are not available for pro se parties,

11 i.e., those not represented by counsel. Trial counsel should participate in the Scheduling Conference

12 whenever possible. Additionally, although not required, local counsel are encouraged to personally

13 appear at the scheduling conference.

14         If one or more parties are represented by counsel and wish to appear telephonically, counsel

15 shall contact Michelle Rooney, Courtroom Deputy Clerk, at (559) 499−5962 sufficiently in advance

16 of the conference so that a notation can be placed on the Court's calendar. Additionally, counsel are

17 directed to indicate on the face page of their Joint Scheduling Report that the conference will be

18 telephonic. If the parties are appearing telephonically, each party shall dial 1−(888) 251−2909

19 and enter access code 1024453.

20         Joint Scheduling Report

21         A Joint Scheduling Report, carefully prepared and executed by all counsel, shall be electronically

22 filed in CM/ECF, one (1) full week prior to the Scheduling Conference and shall be emailed in Word

23 format to epgorders@caed.uscourts.gov. The Joint Scheduling Report shall indicate the date, time, and

24 courtroom of the Scheduling Conference. This information is to be placed opposite the caption on the

25 first page of the Report.

26         At least twenty (20) days prior to the Mandatory Scheduling Conference, trial counsel for all

27 parties shall conduct a conference at a mutually agreed upon time and place. This should preferably be

28 a personal conference between all parties but a telephonic conference call involving all counsel/pro se

                                                         2
           Case 1:18-cv-01405-DAD-EPG Document 4 Filed 10/12/18 Page 3 of 7
 1 parties is permissible. The Joint Scheduling Report shall contain the following items by corresponding

 2 numbered paragraphs:

 3         1.    Summary of the factual and legal contentions set forth in the pleadings of each party,

 4 including the relief sought by any party presently before the Court.

 5         2.    Summary of major disputed facts and contentions of law.

 6         3.    A proposed deadline for amendments to pleadings. Any proposed amendment to the

 7 pleadings shall be referenced in the Scheduling Conference Report. If the matter cannot be resolved

 8 at the Scheduling Conference, the moving party shall file a motion to amend in accordance with the

 9 Local Rules of the Eastern District of California.

10         4.    The status of all matters which are presently set before the Court, e.g., hearings of

11 motions, etc.

12         5.    A complete and detailed discovery plan addressing the following issues and proposed dates:

13               a. A date for the exchange of initial disclosures required by Fed. R. Civ. P. 26(a)(1)

14                  or a statement that disclosures have already been exchanged;

15               b. A firm cut−off date for non−expert discovery. When setting this date, the parties

16                  are advised that motions to compel must be filed and heard sufficiently in advance of

17                  the deadlines so that the Court may grant effective relief within the allotted discovery

18                  time. The Court recommends this date be scheduled approximately nine (9) months

19                  from the scheduling conference;

20               c. A date for a mid−status discovery conference that should be scheduled approximately

21                  six (6) months after the scheduling conference, or two (2) months before the non−

22                  expert discovery deadline, whichever is earliest;

23              d. A firm date for disclosure of expert witnesses, required by Fed. R. Civ. P. 26(a)(2),

24                  rebuttal experts, as well as cut−off for the completion of all expert discovery. The

25                  parties shall allow thirty (30) days between each of the expert discovery deadlines;

26              e. Any proposed changes in the limits on discovery imposed by Fed. R. Civ. P. 26(b);

27                  30(a)(2)(A), (B); 30(d); or 33(a);

28 /////

                                                         3
           Case 1:18-cv-01405-DAD-EPG Document 4 Filed 10/12/18 Page 4 of 7
 1               f. Whether the parties anticipate the need for a protective order relating to the discovery of

 2                    information relating to a trade secret or other confidential research, development, or

 3                    commercial information;

 4               g. Any issues or proposals relating to the timing, sequencing, phasing or scheduling of

 5                    discovery; and

 6               h. Whether the parties anticipate the need to take discovery outside the United States and,

 7                    if so, a description of the proposed discovery.

 8               Additional Disclosures Related to Electronic Discovery

 9               1.    Discovery Relating to Electronic, Digital and/or Magnetic Data. Prior to a Fed. R.

10         Civ. P. 26(f) conference, counsel should carefully investigate their respective client's information

11         management system so that they are knowledgeable as to its operation, including how information

12         is stored and how it can be retrieved. Counsel shall also conduct a reasonable review of their

13         respective client's computer files to ascertain the contents thereof, including archival and legacy

14          data (outdated formats or media), and disclose in initial discovery (self−executing routine

15         discovery) the computer−based evidence which may be used to support claims or defenses.

16               2.    The parties shall meet and confer regarding the following matters during the

17         Fed. R. Civ. P. 26(f) conference, and address the status of Electronic Discovery and any

18         disagreements in their Statement, including:

19                         a.     Preservation: The parties shall attempt to agree on steps the parties

20                         will take to segregate and preserve computer−based information in order

21                         to avoid accusations of spoilation.

22                          b.    Scope of E−mail Discovery: The parties shall attempt to agree as to

23                          the scope of e−mail discovery and attempt to agree upon an e−mail search

24                          protocol. The parties should seek to agree on search terms, custodians, and

25                          date ranges in advance of the Conference so that any disputes can be

26                          addressed at the Conference.

27 /////

28 /////

                                                        4
          Case 1:18-cv-01405-DAD-EPG Document 4 Filed 10/12/18 Page 5 of 7
 1                         c.    Inadvertent Production of Privileged Information: The parties should

 2                          confer regarding procedures for inadvertent production of privileged electronic

 3                          material, including any obligations to notify the other party, and procedures for

 4                          bringing any disputes promptly to the Court.

 5                         d.    Data Restoration: The parties shall confer regarding whether or not

 6                          restoration of deleted information may be necessary, the extent to which

 7                          restoration of deleted information is needed, and who will bear the costs of

 8                          restoration; and the parties shall attempt to agree whether or not back−up

 9                          data may be necessary, the extent to which back−up data is needed, and who

10                          will bear the cost of obtaining back−up data.

11         6.    Dates agreed to by all counsel for:

12               a. The filing of dispositive motions (except motions in limine or other trial motions).

13                   The Court suggests this date be forty−five (45) days after the expert discovery

14                   deadline.

15               b. A pre−trial conference date which shall be approximately one hundred twenty (120)

16                   days after the dispositive motion filing deadline.

17               c. A trial date which shall be approximately sixty (60) days after the proposed

18                   pre−trial conference date.

19        7.    The parties are encouraged to discuss settlement, and must include a statement in the

20 Joint Scheduling Report as to the possibility of settlement. The parties shall indicate when they desire a

21 settlement conference, e.g., before further discovery, after discovery, after pre−trial motions, etc.

22 Among other things, counsel will be expected to discuss the possibility of settlement at the Scheduling

23 Conference. Note that, even if settlement negotiations are progressing, counsel are expected to comply

24 with the requirements of this Order unless otherwise excused by the Court. If the entire case is settled,

25 counsel shall promptly inform the Court. In the event of settlement, counsel's presence at the

26 conference, as well as the Joint Scheduling Report, will not be required.

27        8.    A statement as to whether the case is a jury or non−jury case. The parties shall briefly

28 outline their respective positions if there is a disagreement as to whether a jury trial has been timely

                                                        5
          Case 1:18-cv-01405-DAD-EPG Document 4 Filed 10/12/18 Page 6 of 7
 1 demanded, or as to whether a jury trial is available on some or all of the claims.

 2        9.    An estimate of the number of trial days required. If the parties cannot agree, each party

 3 shall give his or her best estimate.

 4        10.    The parties' position regarding consent to proceed before a United States magistrate

 5 judge. Note that the parties need not make a final decision on the issue of consent until after the

 6 Scheduling Conference, but should state their current position in this Statement and expect to make a

 7 final decision soon after the Scheduling Conference.

 8        The parties may wish to consider that, when a civil trial is set before the district judges in the

 9 Fresno Division, any criminal trial or an older civil trial, that conflicts with the civil trial will take priority,

10 even if the civil trial was set first. Continuances of civil trials under these circumstances may no longer

11 be entertained, absent good cause, but the civil trial may instead trail from day to day or week to week

12 until the completion of either the criminal case or the older civil case.

13        Parties are free to withhold consent or decline magistrate jurisdiction without adverse substantive

14 consequences.

15        11.     Whether either party requests bifurcation or phasing of trial or has any other suggestion for

16 shortening or expediting discovery, pre−trial motions or trial.

17        12.     Whether this matter is related to any matter pending in this court or any other court,

18 including bankruptcy court.

19         Scheduling Order

20         Following the Scheduling Conference, the Court will issue a Scheduling Order with the benefit

21 of the input of the parties. Once issued, the dates in the Scheduling Order shall be firm and no

22 extension shall be given without permission from the Court.

23         Lack of Participation in the Joint Scheduling Report

24         If any party fails to participate in the preparation of the Joint Scheduling Report, the non−offending

25 party shall detail the party's effort to get the offending party to participate in the Joint Scheduling Report.

26 The non−offending party shall still file the report one (1) full week prior to the Mandatory Scheduling

27 Conference and shall list the non−offending party's position on the listed issues and proposed dates for a

28 schedule. Absent good cause, the dates proposed by the non−offending party will be presumed to be

                                                          6
          Case 1:18-cv-01405-DAD-EPG Document 4 Filed 10/12/18 Page 7 of 7
 1 the dates offered by the parties. The offending party may be subject to sanctions, including monetary

 2 sanctions to compensate the non−offending party's time and effort incurred in seeking compliance with

 3 this Scheduling Order.

 4        Important Chambers' Information

 5        The parties are directed to the Court's website at www.caed.uscourts.gov under Judges;

 6 Grosjean (EPG); Standard Information (in the area entitled "Case Management Procedures")

 7 for specific information regarding Chamber's procedures. Information about law and motion, scheduling

 8 conferences, telephonic appearances, and discovery disputes is provided at this link.

 9        Sanctions for failure to Comply

10        Should counsel or a party appearing pro se fail to appear at the Mandatory Scheduling

11 Conference, or fail to comply with the directions as set forth above, an ex parte hearing may be held

12 and contempt sanctions, including monetary sanctions, dismissal, default, or other appropriate

13 judgment, may be imposed and/or ordered.

14

15                                                    /s/ ERICA P. GROSJEAN
                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      7
